 

EXHIBIT 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of this 18th day of March 2005 by and among United Energy Corporation, a
corporation organized under the laws of Nevada (the “Company”), and the persons
identified as Purchasers pursuant to that certain Securities Purchase Agreement
of even date herewith by and among the Company and such Purchasers (the
“Purchase Agreement”).

The parties hereby agree as follows:

1.

Definitions.

Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed thereto in the Purchase Agreement and/or the Warrants or Certificate of
Designations or other agreements issued pursuant to the Purchase Agreement. As
used in this Agreement, the following terms shall have the following meanings:

“Additional Registrable Securities” shall mean any shares of Common Stock which
are included within the definition of Registrable Securities but not included in
any Registration Statement filed pursuant to Section 2(a)(i) below.

“Common Stock” shall mean the Company’s Common Stock $0.01 per share.

“Conversion Price” shall have the meaning set forth in the Certificate of
Designations.

“Filing Date” shall mean the date which is sixty (60) days after the Initial
Closing Date provided, at the option of the holders of a majority of the Units,
in the event Shareholder Approval is not obtained within such sixty (60) day
period, the Filing Date may be extended by an additional thirty (30) days..

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities or Additional
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus.

“Purchasers” shall mean the Purchasers identified in the Purchase Agreement and
any subsequent holder of any Unit Shares, Preferred Stock, Warrants, Registrable
Securities or Additional Registrable Securities as a result of a transfer of
such securities.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a registration statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such registration statement or document.

 

 


--------------------------------------------------------------------------------



 

 

“Registrable Securities” shall mean (i) the Securities, including the Unit
Shares, Underlying Shares, the Warrant Shares and any other shares of Common
Stock issued or issuable (a) upon conversion of, or payment of interest under,
the Preferred Stock, and upon the exercise of the Warrants, or (b) upon any
distribution with respect to, any exchange for or any replacement of such
Preferred Stock or Warrants, or (c) upon any conversion, exercise or exchange of
any securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable upon any stock split, stock
dividend, recapitalization or similar event with respect to such shares of
Common Stock; (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for, or in replacement of, the
securities referred to in the preceding clauses; and (iv) shares of Common Stock
issued to the Purchasers’ legal counsel as reimbursement of the Purchasers’
legal cost.

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities or Additional Registrable Securities pursuant to the provisions of
this Agreement, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all material incorporated
by reference in such Registration Statement.

“SEC” means the U.S. Securities and Exchange Commission.

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

2.

Registration.

 

 

(a)

Registration Statements.

(i)          Registrable Securities. On or prior to the Filing Date, the Company
shall prepare and file with the SEC one Registration Statement on Form S-3 (or,
if Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Registrable Securities), covering the resale of the Registrable Securities in an
amount equal to (i) 100% of the Unit Shares; (ii) 100% of the number of
Underlying Shares issuable upon full conversion of the Preferred Stock at the
applicable Conversion Price; and (iii) 100% of the number of shares of Common
Stock necessary to permit the exercise in full of the Warrants (in each case
without regard to any restrictions on beneficial ownership). Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends,
issuance of securities or other event which triggers the anti-dilution
provisions of the Certificate of Designations or Warrants (a “Dilutive
Issuance”), or similar transactions with respect to the Registrable Securities.
No securities shall be included in the Registration Statement without the
consent of the Purchasers other than the Registrable Securities. The
Registration Statement (and each amendment or supplement thereto) shall be
provided in

 

2

 

 


--------------------------------------------------------------------------------



 

accordance with Section 3(c) to the Purchasers and their counsel prior to its
filing or other submission.

(ii)         Bifurcated Registration. In the event Shareholder Approval is not
obtained prior to the Filing Date, unless the holders of a majority of the Units
shall notify the Company to further extend the Filing Date, the Company shall
file a Registration Statement as provided in Section 2(a)(i) which shall exclude
the Underlying Shares. The Company shall thereafter within fifteen (15) days
after obtaining Shareholder Approval, either file an amendment to such
Registration Statement to include the Underlying Shares or if such amendment
cannot be filed, file a new Registration Statement in the form as provided in
Section 2(a)(i) covering the resale of 100% of the Underlying Shares.

 

(iii)        Additional Registrable Securities. At any time and from time to
time upon the written demand of a majority of the holders of the Preferred
Stock, following the existence of any Additional Registerable Securities, and in
any event within thirty (30) days following such demand, the Company shall
prepare and file with the SEC one Registration Statement on Form S-3 (or, if
Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Additional Registrable Securities) covering the resale of the Additional
Registrable Securities in an amount equal to the number of Additional
Registrable Securities. Such Registration Statement also shall cover, to the
extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends, Dilutive Issuance, or
similar transactions with respect to the Additional Registrable Securities. The
Registration Statement (and each amendment or supplement thereto) shall be
provided in accordance with Section 3(c) to the Purchaser and its counsel prior
to its filing or other submission.

(b)         Expenses. The Company will pay all expenses associated with each
registration, including the Purchasers’ reasonable, documented expenses
(including reasonable attorneys fees for one law firm up to an aggregate of
$5,000), in connection with the registration but excluding discounts,
commissions, fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals.

(c)

Effectiveness.

(i)          The Company shall use its best efforts to have each Registration
Statement declared effective as soon as possible after filing. If (A) the
Registration Statement covering Registrable Securities is not declared effective
by the SEC within 120 days following the Initial Closing Date, or the
Registration Statement covering Additional Registrable Securities is not
declared effective by the SEC within four (4) months following demand of the
Required Holders relating to the Additional Registrable Securities to be covered
thereby (each of the foregoing deadlines, a “Registration Date”), or (B) except
as may be provided in subparagraph (c)(iii) below for an Allowed Delay, after a
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement) but except as excused pursuant to subparagraph (iii)
below,

 

3

 

 


--------------------------------------------------------------------------------



 

then the Company will issue to each of the Purchasers, as liquidated damages and
not as a penalty, 4,000 shares of Common Stock per Unit purchased by the
Purchaser for each 30 day calendar period during which any of the events
described in (A) or (B) above occurs and is continuing (the “Blackout Period”).
Each such issuance shall be made within five (5) days of the end of each month
of the Blackout Period until the termination of the Blackout Period. The
Blackout Period shall terminate upon the effectiveness of the applicable
Registration Statement in the case of (A) and (B) above.

(ii)         For not more than twenty (20) consecutive trading days or for a
total of not more than forty-five (45) trading days in any consecutive twelve
(12) month period, the Company may delay the disclosure of material non-public
information concerning the Company, by terminating or suspending effectiveness
of any registration contemplated by this Section, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify the Purchasers in writing of the existence of (but in no event, without
the prior written consent of a Purchaser, shall the Company disclose to such
Purchaser any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay, and (b) advise the Purchasers in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay. No payments under subparagraph (c)(i) shall be required in the
event and for the duration of an Allowed Delay.

(d)         Underwritten Offering. If any offering pursuant to a Registration
Statement pursuant to Section 2(a) hereof involves an underwritten offering, the
Company shall have the right to select an investment banker and manager to
administer the offering, which investment banker or manager shall be reasonably
satisfactory to the Purchasers.

3.    Company Obligations. The Company will use its best efforts to effect the
registration of the Registrable Securities and Additional Registrable Securities
in accordance with the terms hereof, and pursuant thereto the Company will, as
expeditiously as possible:

(a)         use its best efforts to cause such Registration Statement to become
effective and to remain continuously effective for a period (the “Registration
Period”) that will terminate upon the earlier of (i) the date on which all
Registrable Securities or Additional Registrable Securities have been sold (and
no Preferred Stock or Warrants remain outstanding), and (ii) the date on which
all Registrable Securities or Additional Registrable Securities, as the case may
be, may be sold pursuant to Rule 144(k).

(b)         prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the period specified in Section
3(a) and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all Registrable Securities and Additional
Registrable Securities; provided that, at a time reasonably prior to the filing
of a Registration Statement or Prospectus, or any amendments or supplements
thereto, the Company will furnish to the Purchasers copies of all documents
proposed to be filed, which documents will be subject to the comments of the
Purchasers;

 

4

 

 


--------------------------------------------------------------------------------



 

 

(c)         permit one counsel designated by the Purchasers to review each
Registration Statement and all amendments and supplements thereto no fewer than
five (5) business days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

(d)         furnish to the Purchasers and their one legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one copy of any Registration Statement and any
amendment thereto, each preliminary prospectus and Prospectus and each amendment
or supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Purchaser may reasonably
request in order to facilitate the disposition of the Registrable Securities and
Additional Registrable Securities owned by such Purchaser;

(e)         in the event the Company selects an underwriter for the offering,
the Company shall enter into and perform its reasonable obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter of such offering;

(f)          if required by the underwriter, or if any Purchaser is described in
the Registration Statement as an underwriter, the Company shall furnish, on the
effective date of the Registration Statement, on the date that Registrable
Securities or Additional Registrable Securities, as applicable, are delivered to
an underwriter, if any, for sale in connection with the Registration Statement
and at periodic intervals thereafter from time to time on request, (i) an
opinion, dated as of such date, from legal counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
underwriter and any such Purchaser and (ii) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriter and any such
Purchaser;

(g)         make effort to prevent the issuance of any stop order or other
suspension of effectiveness and, if such order is issued, obtain the withdrawal
of any such order at the earliest possible moment;

(h)         furnish to each Purchaser at least five copies of the Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules by air mail or reputable courier within three (3)
business days of the effective date thereof;

(i)          prior to any public offering of Registrable Securities or
Additional Registrable Securities, use its best efforts to register or qualify
or cooperate with the Purchasers and their counsel in connection with the
registration or qualification of such Registrable Securities or Additional
Registrable Securities, as applicable, for offer and sale under the

 

5

 

 


--------------------------------------------------------------------------------



 

securities or blue sky laws of such jurisdictions requested by the Purchaser
(provided, however, the Company shall not be obligated to qualify as a foreign
corporation to do business under the laws of any jurisdiction in which it is not
then qualified or to file any general consent to service of process) and do any
and all other reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities or Additional
Registrable Securities covered by the Registration Statement;

(j)          cause all Registrable Securities or Additional Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

(k)         immediately notify the Purchasers, at any time when a Prospectus
relating to the Registrable Securities or Additional Registrable Securities is
required to be delivered under the 1933 Act, upon discovery that, or upon the
happening of any event as a result of which, the Prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of any such holder, promptly
prepare and furnish to such holder a reasonable number of copies of a supplement
to or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities or Additional
Registrable Securities, as applicable, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing; and

(l)          otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC under the 1933 Act and the 1934 Act and take such
other actions as may be reasonably necessary to facilitate the registration of
the Registrable Securities and Additional Registrable Securities, if applicable,
hereunder.

4.    Due Diligence Review; Information. The Company shall make available,
during normal business hours, for inspection and review by the Purchasers who
may be deemed an underwriter, advisors to and representatives of such Purchasers
(who may or may not be affiliated with the Purchasers and who are reasonably
acceptable to the Company), and any underwriter participating in any disposition
of Common Stock on behalf of the Purchasers pursuant to the Registration
Statement or amendments or supplements thereto or any blue sky, NASD or other
filing, all financial and other records, all SEC Documents and other filings
with the SEC, and all other corporate documents and properties of the Company as
may be reasonably necessary for the purpose of establishing a due diligence
defense under applicable securities laws and such other reasonable purposes, and
cause the Company's officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by such Purchasers
or any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling such Purchasers and such
representatives, advisors and underwriters and their respective accountants

 

6

 

 


--------------------------------------------------------------------------------



 

and attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of the Registration Statement.

The Company shall not disclose material nonpublic information to the Purchasers,
or to advisors to or representatives of the Purchasers, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Purchasers, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review. The Company may, as a condition to disclosing
any material nonpublic information hereunder, require the Purchasers' advisors
and representatives to enter into a confidentiality agreement (including an
agreement with such advisors and representatives prohibiting them from trading
in Common Stock during such period of time as they are in possession of material
nonpublic information) in form reasonably satisfactory to the Company and the
Purchasers. Nothing herein shall require the Company to disclose material
nonpublic information to the Purchasers or their advisors or representatives.

5.

Obligations of the Purchasers.

(a)         Each Purchaser shall furnish in writing to the Company such
information regarding itself, the Registrable Securities or Additional
Registrable Securities, as applicable, held by it and the intended method of
disposition of the Registrable Securities or Additional Registrable Securities,
as applicable, held by it, as shall be reasonably required to effect the
registration of such Registrable Securities or Additional Registrable
Securities, as applicable, and shall execute such documents in connection with
such registration as the Company may reasonably request. At least ten (10) days
prior to the first anticipated filing date of any Registration Statement, the
Company shall notify each Purchaser of the information the Company requires from
such Purchaser if such Purchaser elects to have any of the Registrable
Securities or Additional Registrable Securities included in the Registration
Statement.

(b)         Each Purchaser, by its acceptance of the Registrable Securities and
Additional Registrable Securities, if any, agrees to cooperate with the Company
as reasonably requested by the Company in connection with the preparation and
filing of a Registration Statement hereunder, unless such Purchaser has notified
the Company in writing of its election to exclude all of its Registrable
Securities or Additional Registrable Securities, as applicable, from the
Registration Statement. Each Purchaser agrees to comply with the applicable
prospectus delivery requirements under the 1933 Act in connection with any
resales of Registrable Securities pursuant to the Registration Statement.

(c)         In the event the Company determines to engage the services of an
underwriter which engagement is reasonably acceptable to the Purchasers, each
Purchaser agrees to enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the managing underwriter of
such offering and take such other actions as are reasonably required in order to
expedite or facilitate the dispositions of the Registrable Securities or
Additional Registrable Securities, as applicable.

 

7

 

 


--------------------------------------------------------------------------------



 

 

(d)         Each Purchaser agrees that, upon receipt of any notice from the
Company of the happening of any event rendering a Registration Statement no
longer effective, such Purchaser will immediately discontinue disposition of
Registrable Securities or Additional Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities or Additional
Registrable Securities, until the Purchaser’s receipt of the copies of the
supplemented or amended prospectus filed with the SEC and declared effective
and, if so directed by the Company, the Purchaser shall deliver to the Company
(at the expense of the Company) or destroy all copies in the Purchaser’s
possession of the prospectus covering the Registrable Securities or Additional
Registrable Securities, as applicable, current at the time of receipt of such
notice.

(e)         No Purchaser may participate in any third party underwritten
registration hereunder unless it (i) agrees to sell the Registrable Securities
or Additional Registrable Securities, as applicable, on the basis provided in
any underwriting arrangements in usual and customary form entered into by the
Company, (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, and (iii) agrees to pay its
pro rata share of all underwriting discounts and commissions and any expenses in
excess of those payable by the Company pursuant to the terms of this Agreement.

6.

Indemnification.

(a)         Indemnification by Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Purchasers, each of their
officers, directors, partners and employees and each person who controls the
Purchasers (within the meaning of the 1933 Act) against all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorney’s fees) and expenses imposed on such person caused by (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, Prospectus or any preliminary prospectus or any amendment or
supplement thereto or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are based upon any
information furnished in writing to the Company by such Purchasers, expressly
for use therein, or (ii) any violation by the Company of any federal, state or
common law, rule or regulation applicable to the Company in connection with any
Registration Statement, Prospectus or any preliminary prospectus, or any
amendment or supplement thereto, and shall reimburse in accordance with
subparagraph (c) below, each of the foregoing persons for any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claims. The foregoing is subject to the condition that, insofar as the
foregoing indemnities relate to any untrue statement, alleged untrue statement,
omission or alleged omission made in any preliminary prospectus or Prospectus
that is eliminated or remedied in any Prospectus or amendment or supplement
thereto, the above indemnity obligations of the Company shall not inure to the
benefit of any indemnified party if a copy of such corrected Prospectus or
amendment or supplement thereto had been provided to such indemnified party and
was not sent or given by such indemnified party at or prior to the time such
action was required of such indemnified party by the 1933 Act and if delivery of
such Prospectus or amendment or supplement thereto would have eliminated (or
been a sufficient defense to) any liability of such indemnified party with
respect to such statement or omission. Indemnity under this Section 5(a)

 

8

 

 


--------------------------------------------------------------------------------



 

shall remain in full force and effect regardless of any investigation made by or
on behalf of any indemnified party and shall survive the permitted transfer of
the Registrable Securities and Additional Registrable Securities.

(b)         Indemnification by Holder. In connection with any registration
pursuant to the terms of this Agreement, each Purchaser will furnish to the
Company in writing such information as the Company reasonably requests
concerning the holders of Registrable Securities and Additional Registrable
Securities or the proposed manner of distribution for use in connection with any
Registration Statement or Prospectus and agrees, severally but not jointly, to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the 1933 Act) against any losses,
claims, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorney’s fees) resulting from any untrue statement of a material
fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Purchaser to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto and that such information was relied upon by
the Company in preparation of the Registration Statement or Prospectus or any
amendment or supplement thereto.

(c)         Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

9

 

 


--------------------------------------------------------------------------------



 

 

(d)         Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
or Additional Registrable Securities be greater in amount than the dollar amount
of the proceeds (net of all expenses paid by such holder and the amount of any
damages such holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission) received by it upon
the sale of the Registrable Securities or Additional Registrable Securities
giving rise to such contribution obligation.

7.

Miscellaneous.

(a)         Amendments and Waivers. This Agreement may be amended only by a
writing signed by the parties hereto. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the Purchasers affected by such amendment, action
or omission to act.

(b)         Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in the Purchase Agreement.

(c)         Assignments and Transfers by Purchasers. This Agreement and all the
rights and obligations of any Purchaser hereunder may be assigned or transferred
to any transferee or assignee of the Unit Shares, Preferred Stock, Warrants or
Registrable Securities as may be permitted under the Purchase Agreement. A
Purchaser may make such assignment or transfer to any transferee or assignee of
any Unit Shares, Preferred Stock, Warrant, Registrable Securities or Additional
Registrable Securities, provided that (i) such transfer is made expressly
subject to this Agreement and the transferee agrees in writing to be bound by
the terms and conditions hereof, and (ii) the Company is provided with written
notice of such assignment.

(d)         Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company without the prior written consent of the Purchasers, but
after notice duly given, the Company shall assign its rights and delegate its
duties hereunder to any successor-in-interest corporation, and such
successor-in-interest shall assume such rights and duties, in the event of a
merger or consolidation of the Company with or into another corporation or the
sale of all or substantially all of the Company’s assets (and it shall be a
condition to any such merger, consolidation or sale that such
successor-in-interest assume in writing all obligations hereunder).

(e)         Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer

 

10

 

 


--------------------------------------------------------------------------------



 

upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(f)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile.

(g)         Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

(h)         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
to the fullest extent permitted by law.

(i)          Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

(j)          Entire Agreement. This Agreement, together with the Purchase
Agreement, Preferred Stock and Warrants and documents contemplated thereby, is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. This
Agreement, together with the Purchase Agreement, Preferred Stock and Warrants
and documents contemplated thereby, supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(k)         Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law.

[Signature Pages Follow]

 

 

11

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

THE COMPANY:

 

United Energy Corporation

 

By:_________________________

Name:

Title:

 



 

12

 

 


--------------------------------------------------------------------------------



 

 

THE PURCHASERS:

 

____________________________________

Name

 

By:_________________________________

Name:

Title:

____________________________________

Name

 

By:_________________________________

Title:

 

 

13

 

 

 

 